Citation Nr: 0415846	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  93-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for deflection of the 
nasal septum with history of nasal valve collapse, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right thigh, Muscle Group XIII, 
currently evaluated as 10 percent disabling.

3.  Entitlement to compensable evaluation for residuals of a 
shell fragment wound of the left arm, deltoid and scapular 
areas.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for an increased rating for deflection of the 
nasal septum, then evaluated as noncompensable; residuals of 
a shell fragment wound to the right thigh, evaluated as 10 
percent disabling; and for residuals of a shell fragment 
wound to the left arm, evaluated as noncompensable.  By 
decision dated in January 1998, the Board, in pertinent part, 
denied the veteran's claim for an increased rating for 
deflection of the nasal septum, and remanded the other issues 
now on appeal.  The veteran appealed the determination of the 
Board with respect to the claim for an increased rating for 
deflection of the nasal septum to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated February 
5, 1999, the Court granted a Joint Motion and vacated the 
Board's decision concerning the claim for an increased rating 
for deflection of the nasal septum.

In a decision dated in August 1999, the Board remanded the 
claim an increased rating for deflection of the nasal septum 
for additional development of the record.  Based on the 
receipt of additional evidence, including the report of a 
Department of Veterans Affairs (VA) examination conducted in 
March 2000, a hearing officer, in an April 2000 decision, 
increased the evaluation assigned to the nasal condition to 
10 percent, effective January 1996, the date of the veteran's 
claim for an increased rating.  By decision dated in April 
2001, the Board again remanded the veteran's claim.  

In March 2003, the VA Compensation and Pension Service 
determined that a 20 percent rating was warranted on an 
extraschedular basis for deflection of the nasal septum.  
This decision was effectuated by the RO in a rating decision 
dated later in March 2003.  An effective date of January 1996 
was assigned.

The veteran submitted a claim for a total rating based on 
individual unemployability due to service-connected 
disability in April 2002.  Since this matter has not been 
developed or certified for appeal, it is referred to the RO 
for appropriate action.  

By rating action dated in March 2003, the RO denied service 
connection for a disability of the bony structures of the 
left shoulder.  In its April 2001 remand, the Board noted 
that this issue was inextricably intertwined with the 
veteran's claim for an increased rating for residuals of a 
shell fragment wound to the left arm.  Since the veteran has 
not submitted a notice of disagreement with the March 2003 
determination, the claim with respect to the left arm is 
limited to disability resulting from muscle damage.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  The Board acknowledges 
that the RO sent the veteran a letter in July 2001 that 
referred to the duty to assist, but this is not sufficient to 
comply with the requirements of the law.  

In its April 2001 remand, the Board directed the RO to comply 
with the VCAA.  As noted above, the July 2001 letter does not 
do so.  The Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, the Board is 
constrained to find that additional development of the record 
is required.  Accordingly, the case is REMANDED to the RO for 
action as follows:

The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be informed of the 
provisions of 38 C.F.R. §§ 3.343, 3.344 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


